United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                September 7, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-11108
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CHRISTOPHER STEVEN GONZALES,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:05-CR-30-1
                      --------------------

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     Christopher Steven Gonzales pleaded guilty to two counts of

possession of an unregistered firearm, one count of possession of

a firearm in furtherance of a drug trafficking crime, and one

count of being a felon in possession of a firearm.      He appeals

the district court’s ruling denying his motion to suppress

statements made during a post-arrest interview.   He argues that

the waiver of his Miranda v. Arizona, 384 U.S. 436 (1966), rights

was involuntary because it was the result of promises made by the

Government.    Gonzales does not renew his suppression theory that

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-11108
                               -2-

the waiver of his Miranda rights was involuntary due to

medication received at the hospital.    He further does not

challenge the district court’s denial of his motion to suppress

evidence obtained from the raid upon his residence.    Accordingly,

these issues are abandoned on appeal.     See Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993).

     Because the issue whether promises were made by the

Government was reached during the suppression hearing, we review

the district court’s suppression ruling for clear error in a

light most favorable to the Government.    See United States v.

Maldonado, 42 F.3d 906, 910 (5th Cir. 1995).

     The record reflects that investigating agents informed

Gonzales of the severity of his offense, of the ability to obtain

assistance from case agents, and of the potential for transmittal

of his cooperation to the United States Attorney.    These actions

alone did not cause an involuntary waiver of Gonzales’s Miranda

rights, and he fails to provide any other evidence that his

statements were the result of coercive promises.    See United

States v. Ballard, 586 F.2d 1060, 1063 (5th Cir. 1978); United

States v. Frazier, 434 F.2d 994, 995-96 (5th Cir. 1970).

Accordingly, the judgment of the district court is AFFIRMED.